This is a writ of error to a final judgment entered by the Circuit Court of Gadsden County, remanding to the custody of the Sheriff, the plaintiff in error, A.P. Gordy, who was held in custody under an affidavit and warrant charging the violation of Ordinance No. 121 of the City of River Junction, which ordinance levied a license of "$50.00 per table for pool rooms."
This ordinance is in conflict with Chapter 17,167 of the Acts of 1935, and the petitioner should therefore have been discharged. This case is governed by the case of City of Orlando v. Gill, 128 Fla. 139, 174 So. 2d 224, which the majority of the Court consider to be in point here and conclusive of this case. The judgment of the court below is accordingly reversed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.
  CHAPMAN, J., dissents. *Page 521